NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DENGLIN WANG,                                   No.    14-74035

                Petitioner,                     Agency No. A201-192-231

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2020**


Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Denglin Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations under the REAL ID Act. Shrestha v.

Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on significant omissions from Wang’s written statement, in particular his

claims that his wife underwent three forced abortions and forced sterilization and

he had an altercation with family planning officials resulting in a lengthy hospital

stay. Id. at 1044 (adverse credibility finding must be based on the totality of the

circumstances); Zamanov v. Holder, 649 F.3d 969, 972-74 (9th Cir. 2011)

(omissions from asylum application supported adverse credibility determination).

Wang’s explanations do not compel a contrary conclusion. Zamanov, 649 F.3d at

974 (agency not required to accept explanations for inconsistencies). In the

absence of credible testimony, Wang’s asylum and withholding of removal claims

fail.1 See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




1
 Because we uphold the BIA’s adverse credibility determination, we do not
address Wang’s argument that his asylum application was timely.


                                          2                                    14-74035